Citation Nr: 1720117	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  07-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for fibromyalgia. 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 












INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  He received the Combat Action Ribbon for his service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinoi, which denied service connection for fibromyalgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this claim. 

Review of the record shows that the Veteran submitted a statement in December 2015 claiming that his fibromyalgia is related to the medication he takes for his posttraumatic stress disorder (PTSD).  Because his PTSD is service-connected, the Board finds that the Veteran has raised secondary service connection claim, which requires further development.  A medical opinion addressing whether the Veteran's PTSD caused or aggravated his fibromyalgia is necessary before the Board can resolve the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the December 2016 VA examiner or, if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia is caused by his PTSD; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia is aggravated by his PTSD.

The term "aggravation" refers to a chronic or permanent worsening of the fibromyalgia, as opposed to mere temporary or intermittent flare-ups that resolve with return to the baseline level of disability.

When answering the above questions, the examiner is asked to comment on the Veteran's lay statement that his PTSD medication caused and/or aggravated his fibromyalgia.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



